DICKSON, Justice,
dissenting.
Upon appellate review for sufficiency of evidence we consider only the probative evidence and reasonable inferences supporting the verdict, without weighing evidence or assessing witness credibility, and will affirm if a reasonable trier of fact could find each element of the charged crime proven beyond a reasonable doubt. Loyd v. State (1980), 272 Ind. 404, 398 N.E.2d 1260, 1264, cert. denied, 449 U.S. 881, 101 S.Ct. 231, 66 L.Ed.2d 105. In the present case, the murder court charged that the defendant did "knowingly kill another person."
Applying our standard of review, I am unable to conclude that the evidence was sufficient to enable the jury to find such intent element proven beyond a reasonable doubt.
DeBRULER, J., concurs.